                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                           NO. 5:03-CR-121-lH

UNITED STATES OF AMERICA,



      v.
                                                          ORDER

JAMES EDWARD MILBOURNE,

      Defendant.




     This matter is before the court on defendant's prose motion

for early termination of his supervised release,               [DE #66].       The

court . has   carefully     considered the    motion    and    the   conduct    of

defendant     while    on   supervised   release.      Being   satisfied      that

termination is warranted by the conduct of the defendant and the

interests     of   justice,   the   court   hereby   grants    the   motion    and

terminates     said term of      supervised   release    and   discharges      the

defendant from supervision.
                   /
     This     3{   day of October 2019.




At Greenville, NC
#35
